 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 EAA Holdings LLC, a Nevada Limited                       Case No.: 2:21-cv-00412-JAD-EJY
   Liability Company,
 4
           Plaintiff                                                 Remand Order
 5
   v.                                                                 [ECF No. 11]
 6
   Greystone Nevada, LLC, a Nevada Limited
 7 Liability Company; Rose Ridge Homeowners
   Association, a Nevada Nonprofit Corporation;
 8 et al.,

 9             Defendants

10            EAA Holdings, LLC filed this real-estate action in Nevada State Court. Defendant,

11 Greystone, Nevada, LLC, removed it to this court under 28 U.S.C. § 1332 and 1441(b) based on

12 diversity of citizenship. 1 In a post-removal amended complaint, EAA joined as a defendant Rose

13 Ridge Homeowners Association, destroying diversity, and EAA now moves to remand under 28

14 U.S.C. § 1447(c). For the reasons stated on the record during today’s hearing on that motion to

15 remand and on Greystone’s attendant motion to strike, 2 IT IS HEREBY ORDERED that:

16        •   Plaintiff’s Motion to Remand [ECF No. 11] is GRANTED; and

17        •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

18            District Court, Department 8, Case No. A-21-828974-C, and CLOSE THIS CASE.

19            Dated: June 2, 2021

20                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
21

22

23   1
         ECF No. 1.
     2
         ECF No. 16.
